Order filed, April 6, 2012.




                                              In The

                        Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-11-01070-CR
                                        ____________

                           BEVERLY MARIE THOMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 232nd District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1317704


                                              ORDER
       The reporter’s record in this case was due January 31, 2012, 2012. See Tex. R. App. P.
35.1. On February 13, 2012, this court ordered the court reporter to file the record within 15
days. The record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.

       We order Wong Lee, the substitute court reporter, to file the record in this appeal within
30 days of the date of this order. No further extension will be entertained absent exceptional
circumstances.   The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Wong Lee does not timely file
the record as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM